             Case 2:20-cv-02321-DJH Document 22 Filed 12/02/20 Page 1 of 1

           Case 2:20-cv-02321-DJH


 1                             IN THE UNITED STATES D]STRICT                                    COURT,
                                         EOR THE DISTRICT OF ARIZONA
 2

 3    TYLER BOWYER, ET., AL.,                                          Case Action N o. 2:20 -at-999 12

                 Petitioner/Plaintiff,

      and
 6

      DOUG DUCEY,           in his olficial capacity as Govemor            DECLARATION OF SERVICE
 1
      of the State of Arizona, and IiATIE HOBBS in her
      capacity as the Arizona Secrctary of State,
 8
                                                                  )
                 RespondenL{Defendant.                            )
 9
                                                                  )
10                                                                )
                                                                  )
11

72    SERVED ON:                  Anni Foster-G€neraL counsel , accepted service
13
                                  for the Asizona Governor Douqi Ducey
      ADDRESS:          X         1700 W. Washrnqton St., 8rH Eloor Phoenix, AZ 85007
L4

15           THE UNDERSIGNED CERTIFIES TJNDER PENAITY: THAT I YESENIA FELICIANO BEING FULLY
             QUALIFIED THROUGH THE ARIZONA CODE OF JUDICTAL ADMINISTRATION UNDER ARCP 4(d),
             a(e), AND a5(d); ARFLP 40(C), To SERVE PROCESS lN THIS ACTION \I'ITHIN THE STATE IN
16
             WHICH IT WAS SERVED, HAVING BEEN SO APPOINTED BY THE COURT.
L-t
                                                       DOCUMENT(S) SERVED
18
      1.     r\,f\,fn\Iq.
            Ct
19
      2.    ORDER/EMAIL (BOWYER ET AT V. DUCEY ET AL ORDER). DATED                                      1210212020.
20

2t                T}IE CLIENT IS RESPONSIBLE FOR ALL AGREED UPON COSTS AND FEES RELATED TO THE
                  ABOVE SERVTCE OF PROCESS, AS AUTHORIZED BY A.R.S. $12-3301(C).
22
           SERVED ON:1210212020
23

24
           TIME:4:13pm

25         FEE:    $   75.00

26
                                                                                        ANNI    Fosrrn
                                                                                       GrNnner- Corrt'lsrr-
21                                                                    GovExNoE   l)ouc I)ucEy        OFrrcE: (602) S42-r455
                                                                      l7O0 WEsr WASHTNGToN STREET             afocter@rz.gov
28                                                                    PHoENtx,ARrzoN^85007-2883 www.azgovcrnor.gov

           Maricopa County, Lic. No. 8773
